DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
An amendment responsive to the non-final Office Action dated April 8, 2022 was submitted on July 8, 2022.  Claims 1-8 and 10-13 were canceled.  Claim 9 is currently pending.
The objection to the specification (¶ 2 of the Office Action) has been withdrawn in view of the applicant’s remarks (pg. 3, 2nd full ¶ of the amendment).
The cancelation of claims 1-8 and 10-13 has obviated the 35 U.S.C. § 112(a) rejection of claim 10 (¶¶ 4-5 of the Office Action), the 35 U.S.C. § 112(b) rejection of claims 4, 8 and 10 (¶¶ 7-10 of the Office Action) and the prior art rejections of claims 1-8 and 10-13 (¶¶ 13-29 and 34-42 of the Office Action).
Applicant's arguments regarding the rejection of claim 9 (¶¶ 43-45 of the Office Action) have been fully considered but they are not persuasive and this rejection has been maintained as detailed below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over either of Khan et al. (U.S. Patent Application Publication No. 2016/0345430 A1, cited in previous Office Action) or Liu et al. (Chinese Patent Publication No. CN 105489784 A, cited in IDS submitted October 26, 2018, machine language translation provided and cited below) in view of Hattori et al. (U.S. Patent Application Publication No. 2015/0175858 A1, cited in previous Office Action).
Regarding claim 9, Khan discloses a method for manufacturing a conductive film (Abstract of Khan, fabrication method of a conductive film), comprising: step 1), coating a photoresist on a conductive substrate ([0026] of Khan, preparing layer of dissolvable resist on a first substrate; FIG. 1B of Khan, first substrate is conductive glass), and then forming a pattern structure on the conductive substrate through a photolithography process ([0026] of Khan, creating grid pattern in resist via lithography); step 2), growing a metal layer in the pattern structure through a selective electrodeposition process to form a metal pattern structure ([0026] of Khan, electrodeposition of metal into grid pattern).  Liu similarly discloses a method for manufacturing a flexible conductive electrode ([0001] of Liu), comprising: step 1), coating a photoresist on a conductive substrate ([0041], FIG. 1 of Liu, photoresist #2 formed on metal substrate #1), and then forming a pattern structure on the conductive substrate through a photolithography process ([0041], FIG. 1 of Liu, forming patterned grooves #3 in resist #2 via UV exposure), growing a metal layer in the pattern structure through a selective electrodeposition process to form a metal pattern structure ([0042], FIG. 2 of Liu, electrodeposited layer #4 formed in grooves of resist #2).
Neither Khan nor Liu disclose step 3), arranging the conductive substrate having the metal pattern structure between two pieces of glass to form an electromagnetic shielding window, or attaching the conductive substrate having the metal pattern structure to one piece of glass to form an electromagnetic shielding window.  Hattori, however, discloses laminating a transparent conductive layer to a glass layer ([0081] of Hattori).  According to Hattori, the glass laminate can be used as an electromagnetic wave shield or electrode when used as a substrate for a display element or solar cell ([0082] of Hattori).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to laminate the conductive film of Khan or Liu to a piece of glass as taught by Hattori.  One of skill in the art would have been motivated to do so in order to produce a wave shield or electrode that can be used as a substrate for a display element or a solar cell as taught by Hattori ([0082] of Hattori).  The resulting laminate is disclosed by Hattori as an electromagnetic wave shield ([0082] of Hattori) and would therefore be an “electromagnetic shielding window”.
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
The applicant asserts that in Hattori, the transparent conductive layer (which the Office Action alleges is equivalent to "conductive substrate" in claim 9) is laminated to a resin layer, which is different from "arranging the conductive substrate having the metal pattern structure between two pieces of glass" and "attaching the conductive substrate having the metal pattern structure to one piece of glass" (that is, laminating a conductive substrate to a glass layer) of claim 9 (¶ spanning pp. 5-6 of the amendment).  Hattori, however, provides motivation to laminate the conductive film of Khan or Liu to a piece of glass (see rejection of claim 9 above).  Khan or Liu in view of Hattori therefore suggest attaching a conductive substrate having the metal pattern structure to one piece of glass as recited in claim 9.  It is noted that the claim recites arranging the conductive substrate having the metal pattern structure between two pieces of glass to form an electromagnetic shielding window or attaching the conductive substrate having the metal pattern structure to one piece of glass to form an electromagnetic shielding window.  The recited arrangements are therefore recited in the alternative and the claim therefore only requires one of the recited arrangements.  
The applicant also asserts that, in Hattori, only the transparent conductive layer (equivalent to "conductive substrate" in claim 9) is used as the electromagnetic wave shield, which is different from "arranging the conductive substrate having the metal pattern structure between two pieces of glass to form an electromagnetic shielding window, or attaching the conductive substrate having the metal pattern structure to one piece of glass to form an electromagnetic shielding window" (that is, the combination of the conductive substrate and the glass forms the electromagnetic shielding window) in claim 9 (¶ spanning pp. 5-6 of the amendment).  Hattori, however, discloses the transparent conductive layer attached to a glass layer ([0081]-[0082] of Hattori).  Since the transparent conductive layer in Hattori functions as an electromagnetic wave shield ([0082] of Hattori), the assembly comprising the glass layer and the transparent conductive layer would be a window or transparent panel having electromagnetic shielding properties (i.e., an electromagnetic shielding window as recited in claim 9).  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. RAIMUND
Examiner
Art Unit 1746



/CHRISTOPHER W RAIMUND/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746